ORDER

PER CURIAM.
Natural mother (Mother) appeals from the judgment of the Circuit Court of St. Louis City terminating her parental rights to S.C.D., a minor child. Mother alleges that the trial court erred in terminating her rights because it failed to follow the dictates of Section 211.447.2(3) RSMo (1994). Mother also challenges the sufficiency of the evidence justifying termination of her parental rights under Section 211.447.2(2)(d) RSMo (1994).
As an extended opinion would have no precedential value, we affirm by written order. A memorandum of law setting forth the reasons for our decision has been provided to the parties for their use only.
The judgment is affirmed pursuant to Rule 84.16(b).